IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RONALD CHAVIS,                               : No. 94 EM 2016
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of July, 2016, the Application for Extraordinary Relief

Pursuant to King’s Bench Powers is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.